DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 04/06/2022.

Status of Claims
	In Applicant’s amendment filed on 04/06/2022, claims 1, 8, 14-15, 23-24 and 26-27 have been amended; claim 7 is canceled; claims 1-6 and 8-27 remain pending.

Response to Arguments
Rejection of claims under 35 U.S.C. §112
	Applicant’s argument for claim 8 has been fully considered but is found not persuasive.  
Claim 8 was previously rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement because Applicant’s specification fails to provide sufficient description for the limitation “based on the proximity and the device state of the second device, discontinuing sending the secondary content to the first device” (underlined for emphasis).  
In Applicant’s reply, Applicant indicates that the claims has been amended to remove the offending language.  However, in examining the language of claim 8, the offending language has not been removed and the amended limitation “based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the first device” has not overcome the previous rejection.  That is, Applicant’s specification does not provide sufficient description for the amended limitation “based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the first device”.  Therefore, the rejection of claim (and its dependent claims) is maintained.  Please see the current rejection of claim 8 below for more details.

Rejection of claims under 35 U.S.C. §103
	Applicant’s arguments for claim 1, previously rejected under 35 U.S.C. §103 as being unpatentable over Bhogal et al. (US 2015/0067714), “Bhogal”, in view of Izdepski (U.S. Patent No. 8,806,530), have been fully considered but are found not persuasive.
	Applicant argues that Bhogal does not teach "sending, from a computing device to a first device, primary content comprising an indication of an insertion opportunity; [and] determining, based on the indication of the insertion opportunity, a proximity measure associated with a proximity of a second device to the first device and a device activity state associated with the second device" a claimed in claim 1.  In particular, Applicant argues that an advertisement inserted into the content in Bhogal is not “an indication of an insertion opportunity” in primary content as claimed (see Applicant’s remarks, page 10).
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  First, the Examiner notes that the claimed feature “an indication of an insertion opportunity” is a broad term and does not particularly specify what constitutes “an indication”.  Therefore, anything serving to indicate an insertion opportunity would read on the claimed feature.   On the other hand, Bhogal in para. [0052] discloses “…The server 110 generally represents a television content distribution system capable of distributing audio/video programming content (e.g., a cable, satellite, or other television content programming system)…The server 110 also distributes advertising content for insertion into programming that is distributed for reception by the television 106…”  In para. [0030], Bhogal also discloses “…For example, advertisement display options may include a traditional commercial format”.  That is, Bhogal clearly indicates that the advertisements are traditional television commercials that are inserted into the television programming for distribution via a television distribution system (e.g., cable, satellite, over-the-air).  As such, any insertion point at which an advertisement is inserted is considered an insertion opportunity in the television programming content. Therefore, the presence of a television advertisement that is inserted in a television programming (at an insertion point) serves as an indication of an insertion opportunity in the television programming at which the advertisement is inserted.  

Applicant further argues that “Bhogal is silent with respect to determining a "device activity state" as presently claimed. Applicant submits that a proximity of a device is not analogous to a state of the device per se. That is to say, the proximity of Bhogal cannot teach both the proximity of the present claims and the device state of the present claims”  (see Applicant’s remarks page 9).
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  First, the Examiner notes that the previously-recited limitation “a device state” of claim 1 has been amended to “a device activity state”, and Applicant’s argument does not apply to the current rejection of the claim based on the newly amended claim language.  Therefore, Applicant’s argument is moot.  On the other hand, Bhogal Fig. 4A and para. [0073]-[0074] disclose “In response to determining that an indication to transfer an advertisement has been detected at decision point 402, the process determines a user identifier of the user and a device identifier of the first content view device at block 404.  At block 606, the process queries an alternative advertising reception and advertising incentives database using the determined user identifier and device identifier of the first content view device to identify the user-specific advertising configuration information.  The user-specific advertising configuration information may include accumulated advertising incentive points.  The accumulated advertising incentive points may be accumulated from other advertisement viewing and may be collected by viewing extended advertisements, taking quizzes, viewing an advertisement a configured number of times…At decision point 408, the process 400 makes a determination as to whether sufficient advertising incentive points have been accumulated by the user to allow deferral and transfer of the advertisement. As such, based upon the query to the alternative advertising reception and advertising incentives database, the process 400 may determine whether the identified user-specific advertising configuration information includes sufficient accumulated advertising incentive points to allow deferral of the advertisement delivered to the first content viewing device and transfer of the deferred advertisement to the alternative content viewing device…”.  In para. [0081]-[0084], Bhogal further discloses the process of calculating the accumulated advertising incentive points and maintaining/updating the incentive points in the advertising incentive database.  Here, Bhogal discloses “…At decision point 422, the process makes a determination as to whether a deferred advertisement viewing event by the user on the alternative content viewing device has occurred…the advertisement as transferred may be configured with a reporting instruction to cause the alternative content viewing device to report advertising viewing back to the original content viewing device…This form of processing …allows the original content viewing device to track/monitor deferred viewing.  Alternatively, the alternative content viewing device may track the deferred viewing of the advertisement and update the alternative advertising reception and advertising incentives database…”.  That is, Bhogal discloses the (viewing) activity state of the alternative content viewing device (i.e., second device) is tracked/determined and represented in the alternative advertising reception and advertising incentives database in the form of accumulated advertising incentive points.  In subsequent paragraphs [0082]-[0084], Bhogal further discloses the logic for calculating the accumulated advertising incentive points and updating/maintaining the incentive points in the alternative advertising reception and advertising incentives database.  Therefore, the accumulated advertising incentive points maintained in the alternative advertising reception and advertising incentives database represents the viewing activity state of the alternative content viewing device.  Hence, when the process 400 (at decision point 408 as described above) makes a determination as to whether sufficient advertising incentive points have been accumulated by the user to allow deferral and transfer of the advertisement, this reads on “determining…a device activity state associated with the second device” claimed in claim 1.

	On page 10 of Applicant’s remarks, Applicant further argues that Bhogal does not teach “sending…based on the proximity…and the device activity state…secondary content associated with the insertion opportunity”.  
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  In this case, Bhogal discloses in para. [0071] “…At block 302, the process detects, via a first content viewing device, an indication from a user to transfer an advertisement delivered to the first content viewing device as part of streamed audio and video (A/V) content to an alternative content viewing device”.  In para. [0052], Bhogal also discloses the advertisement is inserted in the programming content (at an insertion point).  Here, an insertion point represents an insertion opportunity.  That is, Bhogal teaches sending…secondary content associated with the insertion opportunity.  In para. [0032]-[0033], Bhogal discloses the transference of the advertisement (secondary content) is based on the proximity of the second device to the first device (based on point-to-point transference operation where the receiving device is within the applicable range of the transmitting device).  In para. [0074]-[0075] and [0081]-[0084], Bhogal further discloses the transference of the advertisement from the first content viewing device to the alternative content viewing device is also based on the accumulated advertising incentive points, wherein the accumulated advertising incentive points represents the advertisement viewing activity state of the alternative content viewing device.  Therefore, Bhogal also teaches sending secondary content based on the device activity state.  Hence, Bhogal clearly teaches “sending…based on the proximity…and the device activity state…secondary content associated with the insertion opportunity” as claimed in claim 1.

	On page 12, Applicant argues that the office’s motivation to combine references is not proper.  In particular, Applicant argues that “the Office Action is creating a problem in the primary reference, Bhogal, in order to solve the problem by incorporating the secondary reference, Izdepski, which did not exist in the primary reference but for the Office Action wanting to modify the primary reference with the secondary reference in order to reject the claim. Indeed, Bhogal has no need for the alleged dual channel technique of Izdepski because Bhogal already teaches delivering content over one or more channels (e.g., cable and Bluetooth). Accordingly, the motivation relied upon by the Office Action is not rationally supported”.
In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching is found in the Izdepski reference, col. 4 lines 28-38,  for delivering targeted advertisement directly from the computing device of the service provider to the second device (mobile device 130 in proximity with the primary device) as an alternative delivery channel.  Additionally, Izdepski also provides the motivation for delivering targeted content to the second device directly without going through the primary device in col. 1, lines 20-29 and col. 2, lines 30-34.  This motivation is to enhance the customer’s experience by providing targeted content directly and timely to a mobile device to avoid interfering with the primary programming being viewed at a primary viewing device so that the customer would be more receptive to targeted content related to programming, or other announcements of interest to the customer.

For the reasons described above, Applicant’s arguments are found not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 – claim 8 recites the limitation “based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the first device” (underlined for emphasis).  However, Applicant’s specification fails to provide sufficient description for the claimed limitation.  
For instance, para. [0048] of the specification only discloses “In step 410, the content provider can discontinue delivery of the secondary content to the first device and deliver the secondary content to the second device. In an aspect, discontinuing the delivery of the secondary content to the first device can be based on a proximity of the second device to the first device. For example, delivery of the secondary content to the first device can be discontinued in response to a determination that a distance between the first device and the second device is less than the predefined threshold distance in step 408.”  
Similarly, para. [0049] of the specification only discloses “…In an aspect, delivery of the secondary content to the second device can be based on a proximity of the second device to the first device. For example, delivery of the secondary content to the first device can be discontinued in response to a determination that a distance between the first device and the second device is less than the predefined threshold distance in step 408. In an aspect, the delivery of the secondary content to the second device can also be performed in response to discontinuing delivery of the secondary content to the first device.”
That is, Applicant’s specification does not provide sufficient description for the limitation “based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the first device” as claimed in claim 8.
Claims 9-13, 23 and 27 depend from claim 8, but fail to remedy the deficiency described above in claim 8.  Hence, claims 9-13, 23 and 27 are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 16-22, 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. (US 2015/0067714), hereinafter “Bhogal” in view of Izdepski (U.S. Patent No. 8,806,530).
Claim 1 – Bhogal teaches a method [¶0003] comprising:  
sending, from a computing device to a first device, primary content comprising indication of an insertion opportunity [¶0071, Fig. 1, ¶0052 and ¶0030: television audio/video programming content delivered to the first content viewing device from server 110, the television audio/video programming content  stream comprising an advertisement inserted into the television programming, wherein the advertisement is inserted at an insertion point (insertion opportunity) in the television programming; hence the presence of the inserted advertisement provides an indication of an insertion opportunity];
determining, based on the indication of the insertion opportunity, a proximity measure associated with a proximity of a second device to the first device [¶0072, ¶0024, ¶0032-¶0033: based on the presence of the advertisement inserted in the television programming configured to be transferred from the first content viewing device (e.g., a television) to the alternate content viewing device (e.g., a mobile device), determining the proximity measure of the alternative content viewing device (second device) for determining the receiving device (second device) is within applicable range of the transmitting device (first device), wherein the presence of advertisement inserted into the television programming provides the indication of the insertion opportunity as explained herein] and a device activity state associated with the second device  [¶0073-¶0074 and ¶0081-¶0084:  based on the advertisement inserted in the television programming configured to be transferred from the first content viewing device (e.g., a television) to the alternate content viewing device (second device), determining the accumulated advertising incentive points associated with the user is sufficient to allow the advertisement be transferred to the second device, wherein the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device]; and
sending, to the second device, based on the proximity of the second device to the first device and the device activity state associated with the second device, secondary content associated with the insertion opportunity [¶0071, ¶0074 and ¶0032-¶0033:  sending the advertisement associated with the insertion opportunity to the alternative content viewing device (second device) based on the proximity of the second device to the first device (alternative user device being within the applicable range of the transmitting device) and sufficient accumulated advertising incentive points representing the viewing activity state associated with the second device].
Bhogal is silent regarding sending, from the computing device to the second device, the secondary content.
However, in an analogous art, Izdepski teaches sending, from the computing device to the second device, secondary content [col. 4, lines 28-38: the service provider device sends the targeted content directly to the mobile device 130].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content directly to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery by providing advertisement directly and timely to a mobile device without going through a primary viewing device to avoid interfering with the primary programming being viewed at a primary viewing device so that the customer would be more receptive to targeted content related to programming, or other announcements of interest to the customer (see Izdepski col. 1, lines 20-29 and col. 2, lines 30-34) and to save computing processing resources required at the primary viewing device.

Claim 2 – Bhogal in view of Izdepski, specifically Bhogal, further teaches sending, to the first device, the secondary content [¶0071: advertisement delivered to the first content viewer as part of streamed audio/video stream content], wherein at least one of the primary content and the secondary content is stored locally on the first device [¶0052 (TV programming content and advertising content may be store within database 112), ¶0066 (database 112 is coupled to core processing module 200) and ¶0057 (core processing module 200 is associated with television 106, i.e., first device)].

Claim 3 – Bhogal in view of Izdepski, specifically Bhogal, further discloses wherein sending the secondary content to the second device comprises sending the secondary content to the second device from the first device [¶0022 and ¶0030: the system allows the consumer to configure advertising consumption to transfer a full commercial from a television to a mobile device for immediate or delayed viewing or interaction].

Claim 4 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein sending the secondary content to the second device comprises sending the secondary content to the second device from a content server [col. 4, lines 28-38, col. 3 lines 13-25, and/or col. 8, lines 4-14]

Claim 5 – Bhogal in view of  Izdepski, specifically Bhogal, also discloses the secondary content comprises advertising content [¶0071].

Claim 6 – Bhogal in view of Izdepski, specifically Izdepski, further discloses the secondary content is related to the primary content [col. 4, lines 3-15].

Claim 14 – Bhogal teaches a method [¶003] comprising:
determining, in primary content to be sent from a computing device to a first device, an indication of an insertion opportunity in the primary content [¶0071, Fig. 1 and ¶0052: determining, in the stream of audio video content (primary content) sent from server 110 to the first content viewing device, presence of an advertisement delivered as part of streamed audio video content, wherein the advertisement is inserted at an insertion point (insertion opportunity) in the programming content; hence the presence of the inserted advertisement provides an indication of an insertion opportunity]; 
based on the indication of the insertion opportunity, determining secondary content [¶0071, at block 302, based on the presence of the inserted advertisement in content stream, determining an advertisement delivered as part of streamed audio and video content to be transferred to an alternative content viewing device; also see ¶0078 (determining at decision point 416 that advertisement is a television advertisement presented by a television content broadcaster)] and a device activity state associated with a second device, wherein the device activity state indicates the second device is in use [¶0073-¶0074 and ¶0081-¶0084:  determining the accumulated advertising incentive points associated with the user is sufficient to allow the advertisement be transferred to the second device, wherein the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device and sufficient accumulated advertising incentive points indicates that the second device is in use for viewing activity of deferred advertisements]; and
causing, based on the device activity state associated with the second device, the first device to send the secondary content to the second device [¶0074:  sending the deferred advertisement associated with the alternative content viewing device (second device) based on sufficient accumulated advertising incentive points, the accumulated advertising incentive points representing the viewing activity state associated with the second device].
Bhogal is silent regarding causing, the computing device to send the secondary content to the second device.
However, in an analogous art, Izdepski teaches causing, the computing device to send the secondary content to the second device [col. 4, lines 28-38: the service provider device sends the targeted content directly to the mobile device 130].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisements related to a primary content directly to a mobile device via a dual channel taught by Izdepski and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal to provide another alternative for advertisement delivery to enhance the customer’s experience by providing advertisement directly and timely to a mobile device to avoid interfering with the primary programming being viewed at a primary viewing device so that the customer would be more receptive to targeted content related to programming, or other announcements of interest to the customer (see Izdepski col. 1, lines 20-29 and col. 2, lines 30-34) and to save computing resources required at the primary viewing device.

Claim 16 – Bhogal in view of Izdepski, specifically Bhogal, further discloses causing the secondary content to be output on the second device [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038]; and
	receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving, from the second device, user’s confirmation of viewing the advertisement; also see ¶0081 for receiving report of advertisement viewing from the second device].

	Claim 17 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining, based on a predetermined time period, that the secondary content output acknowledgement message has not been received within the predetermined time period [¶0081-¶0082:  at decision point 422, determining, based on a lapse time since transfer of the of the advertisement to the second device, that the viewing of the advertisement has not occurred, said determining is based on determining that the report message acknowledging viewing of the advertisement has not been received within said lapse time].

	Claim 18 – Bhogal in view of Izdepski, specifically Bhogal, further discloses determining the second device is within a predetermined proximity to the first device [¶0032:  determining that the receiving device (second device) is within the applicable range (a predefined proximity) of the transmitting device (first device)].

	Claim 19 – Bhogal in view of Izdepski, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
	sending, based on the user input, alternate secondary content to the second device [¶0037: sending, based on user’s selection of an interactive advertisement, alternative advertising content (interactive commercial instead of the original TV advertisement)].

	Claim 20 – the combination of Bhogal in view of Izdepski, specifically Izdepski, teaches wherein the secondary content is selected based on the primary content [col. 2 lines 30-54, and col. 6, lines 38-54].

	Claim 21 – Bhogal in view of Izdepski, specifically Bhogal, further discloses sending the secondary content to the second device comprises sending the secondary content to the second device from the first device via a Bluetooth communication protocol [¶0032 and ¶0071].

	Claim 22 – Bhogal in view of Izdepski further teaches the first device comprises a set top box and wherein the second device comprises a mobile device [see Bhogal ¶0033; alternatively, see Izdepski Fig. 1, col. 3, lines 26-32 and lines 41-50].

Claims 24 and 26 – Bhogal in view of Izdepski further teaches the device activity state associated with the second device comprises at least one of: an indication that the second device is running a particular application, an indication that the second device is active, an indication that the second device is presently outputting one or more of video content or audio content, an indication of a volume level associated with the second device, an indication of a screen brightness level associated with the second device, or a timestamp [see Bhogal ¶0032:  device activity state associated with the second device (comes within the applicable range of the transmitting device or comes onto the respective network for which the device is registered to receive advertisements) is an indication that the second device is running a Bluetooth application and/or the second device is active].

Claims 8-10, 12, 13, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Birch (US 2013/0173394) in view of Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893).
Claim 8 – Birch teaches a method [Abstract] comprising: 
sending, from a computing device to a first device, secondary content associated with an indication of an insertion opportunity [¶0040:  centralized management system 110 (a computing device) transmits targeted advertisements to the electronic device 102 (first device), the targeted advertisements associated with advertisement placement opportunities in the content stream (indication of an insertion opportunity)] ;
determining, based on the indication of the insertion opportunity, a device activity state of the first device and a proximity of a second device to the first device [¶0059-0060 and ¶0079: based on the indication of the insertion opportunity, determine that the user is actually using the electronic device (device activity state of the first device) and a proximity of a known user mobile device to the first device];
Birch is silent regarding determining a device activity state of a second device; based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the first device; and causing the secondary content to be sent, from the first device to the second device.
However, in an analogous art, Bhogal teaches determining a device activity state of a second device [¶0073-¶00754 and ¶0081-¶0084:  determining the accumulated advertising incentive points associated with the user is sufficient to allow the advertisement be transferred to the second device, wherein the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device] and proximity of the second device to the first device [¶0024, ¶0032-¶0033: determining the proximity measure of the alternative content viewing device (second device) for determining the receiving device (second device) is within applicable range of the transmitting device (first device)];
based on the proximity and the device activity state of the second device, discontinuing sending the secondary content to the second device [¶0073-¶0075 and ¶0081-¶0084: based on the accumulated advertising incentive points associated with the user is insufficient to allow the advertisement be transferred to the second device, stop/prevent transferring the advertisement to the alternative content viewing device, wherein the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device; also see ¶0024 and ¶0032 where Bhogal also teaches the transference of the advertisement from a first device to the second device depends on (based on) the proximity of the transmitting device and the receiving device]; and 
causing, based on the device activity state and the proximity, the secondary content to be sent, from the first device to the second device [¶0073-¶0074 and ¶0081-¶0084; and ¶0024, ¶0032-¶0033:  based on the accumulated advertising incentive points is sufficient to allow the advertisement be transferred to the second device (wherein the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device) and the proximity, causing the advertisement to be transferred from the first device to the alternative content viewing device].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique for providing television advertisement to a secondary device based on user viewing activity state and proximity of the secondary device taught by Bhogal and the technique of delivering targeted advertisements associated with advertisement placement opportunity in the content stream to a mobile device taught by Birch to enhance the viewing experience by allowing the user to defer advertisement viewing during the stream A/V content and transferring the deferred advertisement to an alternative content viewing device as incentivized deferred advertisement (see Bhogal ¶0003).
Birch in view of Bhogal is silent regarding discontinuing sending the secondary content to the first device.
However, in an analogous art, Tse teaches discontinuing sending the secondary content to the first device [¶0011, ¶0040 and ¶0042-¶0045:  based on the proximity for pairing the client device 109 with the media device 103 using BLUETOOH or near field communication (NFC) interface, and the registration activity state of the client device, discontinuing sending the first stream of media content having advertisements (secondary content) to the media device (first device) and switch to sending a second stream of media content  with no advertisements].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of delivering advertisement data from a content server to a second device for rendering the advertisement taught by Tse and the technique for providing television advertisement to a secondary device based on user registered configuration and advertisement placement opportunities taught by Birch in view of Bhogal to enhance the user experience by delivering and rendering advertisements in a second device in exchange for obtaining uninterrupted media content (see Abstract of Tse).

Claim 9 – the combination of Birch in view of Bhogal in view of Tse, specifically Bhogal, teaches causing  output of the secondary content [e.g., ¶0037: causing advertisements to be overlaid on to web content, or otherwise shown on the mobile device; alternatively, see ¶0038];
receiving, from the second device, a secondary content output acknowledgment message upon outputting the secondary content [¶0037: receiving user inputs (from the second device) to confirm viewing of the advertisement; additional or alternatively, see ¶0081: causing the alternative content viewing to report advertisement viewing back to the original content viewing device that transferred the advertisement].

Claim 10 – the combination of Birch in view of Bhogal in view of Tse, specifically Tse, further teaches inserting into primary content, the secondary content when the secondary content acknowledgment message is not received within a predetermined time period [¶0037 and ¶0047:  the device management service 218 determines whether the one or more advertisements 112 (secondary content) have been successfully rendered by the client device 109.  If the one or more advertisements 112 has not been rendered by the client device at the predefined time in the future, the transmission of the first stream of media content 106 is initiated or maintained, wherein the first stream of media content 106 includes advertisements inserted within thereof (see ¶0029); wherein the determining whether the one or more advertisements 112 has been successfully rendered reads on “receiving (or not receiving) secondary content acknowledgment message”.

Claim 12 – the combination of Birch in view of Bhogal in view of Tse, specifically Bhogal, further teaches determining that the second device is active [e.g., ¶0032: determining that the receiving device is in range with the transmitting device, or detecting when a respective device comes onto  the respective network reads on determining that the receiving (second) device is active)]; and
wherein sending the secondary content to the second device is further based on the second device being active [¶0033:  transference processing (sending the advertisement content to the registered mobile device) when the mobile device is detected on the network (when mobile device is active)].

Claim 13 – Birch in view of Bhogal in view of Tse, specifically Bhogal, discloses receiving a user input at the second device [¶0038]; and 
sending, based on the user input, alternate secondary content to the second device  [¶0037: sending, based on user’s selection of an interactive advertisement, alternative advertising content (interactive commercial instead of the original TV advertisement)].

Claim 23 – Birch in view of Bhogal in view of Tse, specifically Bhogal, further discloses the device activity state indicates the second device is in use [¶0074 and ¶0081-¶0084:  the accumulated advertising incentive points  represents the viewing activity state of the alternative content viewing device and sufficient accumulated advertising incentive points indicates that the second device is in use].

Claim 27 – Birch in view of Bhogal in view of Tse, specifically Bhogal, further teaches the second device is associated with at least one of: a device identifier, a device registration, a user account, a user setting, a content display time, or a content display location [¶0032 and ¶0024: alternative content viewing device is associated with device registration, a device unique identifier, and a user preference (use setting)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Birch (US 2013/0173394)  in view of Bhogal (US 2015/0067714) in view of Tse (US 2016/0094893) as applied above, and further in view of Davis et al (US 2014/0088975), hereinafter "Davis".
Claim 11 – the combination of Birch in view of Bhogal in view of Tse, specifically Tse, teaches sending to the first device instead of the second device, the secondary content [Fig. 3A and ¶0040].
Tse is silent regarding sending the secondary content to the first device if the second device is not in range of the first device.  
However, in an analogous art, Davis teaches sending, to the first device instead of the second device, if the proximity is determined to exceed a predetermined threshold [¶0049: when the mobile device is out of range of the primary broadcast device, the advertisements are not removed from the normal transmission to the TV, hence, the secondary content is delivered to the TV instead of the mobile device].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for sending  advertisement to a secondary device taught by Bhogal and Tse by integrating the technique of sending commercials directly to a second device only when the second device is in range of the primary device taught by Davis to enhance the transmission security to mobile second devices (Davis ¶0035).

Claims 15 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 2015/0067714) in view of  Izdepski (U.S. Patent No. 8,806,530) as applied above, and further in view of Foladare et al. (US 2010/0125868), hereinafter “Foladare”.
Claim 15 – Bhogal in view of Izdepski, specifically Bhogal, teaches the indication comprises presence of advertising content for insertion into the primary content [¶0052 and ¶0071].
Bhogal in view of Izdepski is silent regarding the indication comprises at least one of: a beginning portion of primary content, an ending portion of primary content, or a SCTE-35 marker.
However, in an analogous art, Foladare teaches the indication comprises at least one of: a beginning portion of primary content, an ending portion of primary content, or an SCTE-35 marker [¶0057:  the master content includes slots for insertion of the advertisements, wherein a slot indicates an insertion opportunity within the master content (primary content); hence the indication comprises at least one of a beginning portion of primary content or an ending of primary content where a slot occurs within the primary content].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of including advertisement insertion slots within the master content as an indication of insertion opportunity taught by Foladare and the technique for providing television advertisement to a secondary device based on user configuration taught by Bhogal in view of Izdepski to provide for improvements in insertion of advertisements (see Foladare ¶0002).

Claim 25 is directed to similar limitations as in claim 15 above; hence, claim 25 is considered accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423